*378MEMORANDUM ORDER
GOURLEY, Chief Judge.
This matter is presented to the Court through the United States mail by an inmate of a state penal institution at Huntingdon, Pennsylvania which is not within the jurisdiction of the Court.
The proceeding is entitled “Petition In Temporary Injunction” against Charles A. Hoenstine, Prothonotary of the Superior Court of the Commonwealth of Pennsylvania at Pittsburgh, Pennsylvania. The petition asks that this Court direct the representative of said Pennsylvania appellate court to release the penal inmate on bond pending the disposition and appeal from a denial under the Post Conviction Hearing Act of the Commonwealth of Pennsylvania.
It appears that the penal inmate was convicted of some criminal offense, the nature of which is not set forth, in the Criminal Courts of Allegheny County, Pennsylvania, which is within the jurisdiction of the Court as is the Prothonotary of the Superior Court of the Commonwealth of Pennsylvania.
However, this is a most frivolous action and has no merit or basis in any way whatsoever. No jurisdiction exists for the United States District Court to issue any type of directive against the Superior Court or the Prothonotary of said Court to fix bail or bond in a state criminal proceeding. It is a waste of printer’s ink to say more.
And now, this 28 day of March, 1969, the Clerk of Court is directed to file in forma pauperis the petition for preliminary mandatory injunction. The issuance of a summons is stayed and the petition for preliminary injunction is denied.